Title: Charles Clay to Thomas Jefferson, 24 April 1819
From: Clay, Charles
To: Jefferson, Thomas


          
            (C. Clay to Mr Jefferson.)
            Petty Grove Ap. 24. 19
          
          your Ale was Vinose on the Palate but Rather Ventose on the Stomac, your Man brings you some Potoooooooo, & a few sprouts Asparagus—I thank you for Your directions & observations on the assignments, but they Require so much writing, that I dread the task with My Cramped System of Nerves
          
            accept Assurances of great esteem & tenders of Friendship
          
        